Citation Nr: 0912572	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  03-25 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for restless leg 
syndrome claimed as the result of herbicide exposure.

2.  Entitlement to service connection for left carpal tunnel 
syndrome to include left upper extremity neuropathy, 
tingling, and numbness claimed as the result of herbicide 
exposure.

3.  Entitlement to service connection for right carpal tunnel 
syndrome to include right upper extremity neuropathy, 
tingling, and numbness claimed as the result of herbicide 
exposure.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The case was remanded by the Board to the 
RO for additional development in January 2006.  The 
additional development has been completed and the case has 
been returned to the Board for appellate review. 

The Veteran's representative has raised the issue of service 
connection for type II diabetes mellitus and secondary 
service connection for peripheral neuropathy of the upper 
extremities.  See March 2009 Informal Hearing Presentation.  
These issues do not appear to have been adjudicated by the 
RO; therefore, they are referred to the RO for appropriate 
development.

FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.

2.  The Veteran served in the Republic of Vietnam during the 
Vietnam Era.

3.  Restless leg syndrome is not etiologically related to 
service or to a service-connected disability.

4.  Left carpal tunnel syndrome is not etiologically related 
to service or to a service-connected disability.

5.  Right carpal tunnel syndrome is not etiologically related 
to service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  Restless leg syndrome was not incurred in or aggravated 
by active military service, nor may it be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1110, 5017 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.304, 3,307, 3.309 (2008).

2.  Left carpal tunnel syndrome was not incurred in or 
aggravated by active military service, nor may it be presumed 
to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1110, 5017 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.304, 3,307, 3.309 (2008).

3.  Right carpal tunnel syndrome was not incurred in or 
aggravated by active military service, nor may it be presumed 
to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1110, 5017 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.304, 3,307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claims of entitlement to 
service connection, as due to herbicide exposure, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

Prior to the adjudication of the Veteran's claims, letters 
dated in October 2001, February 2006, and June 2007 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The Veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to his claims.  The letter informed the Veteran 
that additional information or evidence was needed to support 
his service connection claims.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the Veteran's service, VA and private treatment 
records have been obtained, to the extent possible.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The Board notes that the Veteran 
was not afforded a VA examination in connection with his 
claims.  See 38 C.F.R. § 3.159(c)(4).  The duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  As will be discussed further below, the Board 
concludes that an examination is not warranted because there 
is no evidence linking the Veteran's current disabilities to 
service.  VA's duty to assist has been met.

Since the Board has concluded that the preponderance of the 
evidence is against the Veteran's claim of service 
connection, any questions as to the appropriate disability 
rating or effective dates to be assigned are rendered moot 
and no further notice is needed.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In summary, the Veteran has been made aware of the 
information and evidence necessary to substantiate his claims 
and is familiar with the law and regulations pertaining to 
the claims.  See Desbrow v. Principi, 17 Vet. App. 207 
(2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  



Law and Analysis

In this case the Veteran contends that he is entitled to 
service connection for restless leg syndrome, left carpal 
tunnel syndrome, and right carpal tunnel syndrome, as due to 
herbicide exposure in service.  The Veteran asserts that he 
was exposed to herbicides while stationed in the Republic of 
Vietnam.  

If a Veteran was exposed to an herbicide agent during active 
service, presumptive service connection is warranted for 
certain diseases.  38 C.F.R. §§ 3.307, 3.309.  The governing 
law provides that a "veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975 shall be presumed to have been exposed during 
such service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f).  

If there is exposure, service connection is presumed for the 
following disorders: chloracne or other acneform disease 
consistent with chloracne; type 2 diabetes; Hodgkin's 
disease; chronic lymphocytic leukemia (CLL); multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  These diseases must 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform 
disease consistent with chloracne, porphyria cutanea tarda, 
and acute and subacute peripheral neuropathy must become 
manifest to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

As a preliminary matter, the Board notes that the Veteran's 
service records confirm that the Veteran was stationed in the 
Republic of Vietnam from December 1968 to December 1969.  
Therefore, the Board concedes the Veteran's exposure to Agent 
Orange during military service on a factual basis.

However, restless leg syndrome and carpal tunnel syndrome are 
not diseases specified at 38 C.F.R. § 3.309(e) for which 
presumptive service connection on the basis of Agent Orange 
exposure is warranted.  Furthermore, there is no objective 
evidence of record of a diagnosis of acute or subacute 
peripheral neuropathy shown to be manifest to a compensable 
degree within one year of the Veteran's last presumed 
exposure to herbicides for which service connection may be 
presumed.  Therefore, service connection cannot be 
established on this basis.  

Nevertheless, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has determined that the law 
does not preclude a Veteran from establishing service 
connection with competent proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The U.S. 
Court of Appeals for Veterans Claims (Court) has specifically 
held that the provisions of Combee are applicable in cases 
involving Agent Orange exposure.  McCartt v. West, 12 Vet. 
App. 164, 167 (1999).  Therefore, service connection may 
still be granted the Veteran if a medical nexus is 
established by competent evidence between his Agent Orange 
exposure and his current disabilities.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service incurrence or aggravation of certain chronic diseases 
(including organic diseases of the nervous system) may be 
presumed if they are manifested to a compensable degree 
within a year of a veteran's discharge from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Pond v. West, 12 Vet. App. 341, 
346 (1999) (holding that service connection requires medical, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury); Hickson v. 
West, 12 Vet. App. 247, 253 (1999)

Turning to the merits of the Veteran's claims, the Board 
initially notes for the record that the Veteran's service 
treatment records are silent in terms of treatment for 
restless leg syndrome.  Records were also silent regarding 
complaints of or treatment for left or right carpal tunnel 
syndrome, or any other wrist, arm or hand disorder or 
problem.

With regard to restless leg syndrome, the record reflects 
that the Veteran sought treatment as early as 2001, nearly 30 
years post service, and was given a diagnosis of restless leg 
syndrome in March 2002.  See March 2002 VA treatment record; 
October 2001 private treatment record.  Private and VA 
treatment records show continued complaints of and treatment 
for restless leg syndrome between 2001 and 2007, but 
established no link between the disability and service.  

With regard to carpal tunnel syndrome, the evidence of record 
shows the Veteran underwent surgery for left carpal tunnel 
syndrome in 1988, nearly 18 years post service.  See June 
1988 private surgery report.  The evidence of record shows 
the Veteran continued treatment for bilateral carpal tunnel 
syndrome after the 1988 surgery until 2002.  Although the 
Veteran reported a right carpal tunnel surgery in 1987, there 
is no evidence of record of a right carpal tunnel surgery.  
Treatment records show a history of reported bilateral carpal 
tunnel syndrome and assessments including carpal tunnel 
syndrome with no specific findings.  Furthermore, the 
treatment records establish no connection between the carpal 
tunnel syndrome and service.

Based on the evidence of record, the Board finds that the 
evidence of record does not support a finding of service 
connection for restless leg syndrome or bilateral carpel 
tunnel syndrome.  

The Veteran meets element (1) of the Pond analysis because he 
has a diagnosis of restless leg syndrome and bilateral carpel 
tunnel syndrome.  See Pond, 12 Vet. App. at 346.  However, 
the Veteran does not meet elements (2) or (3) because service 
records are devoid of any treatment for either disability 
while in service and because there is no credible nexus 
between service and the Veteran's current disabilities.  See 
Pond, 12 Vet. App. at 346.

The more probative evidence of record demonstrates that the 
Veteran's restless leg syndrome and bilateral carpal tunnel 
syndrome are not causally or etiologically related to active 
service.  Pond, 12 Vet. App. at 346.  With regard to the 
decades-long evidentiary gap in this case between active 
service and the earliest complaints of either disorder, the 
Board notes that this absence of evidence constitutes 
negative evidence tending to disprove the claim that the 
Veteran had an injury or disease in service which resulted in 
chronic disability or persistent symptoms thereafter.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom; 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  Thus, the lack of any 
objective evidence of continuing complaints, symptoms, or 
findings for many decades between the period of active duty 
and the first complaints or symptoms of restless leg syndrome 
and bilateral carpal tunnel syndrome is itself evidence which 
tends to show that a these disabilities did not manifest in 
service or for many years thereafter.  

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In making this determination, the Board has considered the 
Veteran's own statements in support of his claims.  However, 
where the determinative issue is one of medical causation or 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  See 
also Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007). 

However, the Board finds that the Veteran's lay statements 
are outweighed by post-service, VA and private treatment 
records (indicating disorders that began years after 
service).  The Board again finds it to be particularly 
significant the Veteran first filed claims for service 
connection for restless leg syndrome and bilateral carpel 
tunnel syndrome many years after discharge from service.  See 
Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay 
in asserting a claim can constitute negative evidence that 
weighs against the claim).

In conclusion, although the Veteran does have a diagnosis of 
restless leg syndrome and bilateral carpal tunnel syndrome, 
credible medical evidence does not establish that the 
disabilities were incurred or aggravated in service, or 
manifested within a year following the Veteran's separation 
from service.  Therefore, the Board concludes the 
preponderance of the evidence is against finding that the 
Veteran has restless leg syndrome or bilateral carpal tunnel 
syndrome that is etiologically related to active service.  In 
making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive 
and negative evidence to otherwise grant the Veteran's 
claims.


ORDER

Service connection for restless leg syndrome is denied.

Service connection for left carpal tunnel syndrome is denied.

Service connection for right carpal tunnel syndrome is 
denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


